DETAILED ACTION
This office action is responsive to the amendment made January 15, 2021. By that amendment, claims 1, 5, 6, 10, 11, 13, 15, 16, and 20 were amended. Claims 1-20 stand pending, though claims 11-20 stand withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Finality of This Office Action
No prior art rejection was made in the non-final rejection of October 15, 2020. Examiner has discovered additional prior art at this time which reads on at least some of the claims. As such, a new rejection is made, and this action is made non-final. 
Response to Arguments
Applicant amended the claims or made remarks in order to address objections to the specification and drawings. Applicant has made clear, on the record, where elements which are referred to in the claims with language other than that provided by the specification are intended to find originally disclosed support. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Quaid et al. (US 2006/0142657 A1).
Regarding claims 1, 8 and 9, Quaid teaches a method of generating a surgical model for an implant procedure as at figs. 13 and 1. The method includes: 
receiving, by a processing device 21, imaging data of a patient's joint (step S2; [0192]), at least a portion of the joint to be replaced with an implant component [0192], S9, S10, S13, S14); 
creating, by the processing device, a three-dimensional (3D) scan file based upon the imaging data (S1-S4, [0194]); 
determining, by the processing device, a virtual implant position (S10, S13, [0207]; 
generating, by the processing device, an incomplete virtual surgical model based upon the determined virtual implant position (initial placement/sizing “proposed” by the system [0207]); 
receiving, by the processing device, at least one surgical modification to the incomplete virtual surgical model (user changes placement, size, position, rotation by use of a mouse [0207]), wherein the at least one surgical modification comprises at least one of a change to the implant component and a change to the virtual implant position; 
updating, by the processing device, the incomplete virtual surgical model to include the at least one surgical modification (system “stores” the chosen location; can be repeated and adjusted as desired at any time during the procedure; [0207], [0208]); and 

Regarding claim 2, the 3D scan file is created by: 
segmenting, by the processing device 21, the imaging data into a plurality of slice images [0192]; 
analyzing, by the processing device 21, each of the plurality of slice images to identify anatomical landmarks (Steps S3 and S4) [0195]; and Application Serial No. 15/807,076 Attorney Docket No. PT-3763-US-CNT/PH013011 Page 3 of 13
generating, by the processing device 21, the 3D scan file based upon the identified anatomical landmarks (fig. 32; [0205]).
Regarding claims 3 and 4, determining a virtual implant position comprises: 
determining, by the processing device 21, at least one implant component 808b to be inserted into the patient's joint [0207]; 
determining, by the processing device, a geometry of a bone-facing surface of the at least one implant component (changes made to implant model; placement; size; anterior/posterior/medial/lateral adjustments, [0207]); and 
overlaying, by the processing device, the at least one implant component onto the 3D scan file based upon the determined geometry (fig. 35 [0207] “superimpose the representation of 808b of the tibial implant on a representation of the tibia T”).
Regarding claims 5 and 6, the incomplete virtual surgical model includes a representation of at least one virtual bone resection 612 within the patient's joint as at fig. 36 [0214]. The cut performed is demonstrated to be planar, and is denoted by a 
Regarding claim 7, the examiner has turned to the originally filed disclosure for understanding of what the limitation “performance characteristic” is intended to entail. The specification is studied. Examiner understands proper sizing and placement of the implant to be what is meant by “performance characteristics” (instant, [0070]). If applicant intends different scope for this limitation, clarification is requested. 
At [0207], Quaid discusses making changes to the implant including size and placement on the screen (considered to be “biomechanical simulation software) as by dragging using a mouse.  Those changes are understood to be within the scope of what is meant by the limitation “performance characteristics”. 
Regarding claim 10, the completed virtual surgical model is exported to a surgical system (haptic tool 616b). [0226-0229]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799